TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00339-CV


Danilo Becerra, Appellant

v.

CDP Legal Escrow and Oasis Legal Finance, LLC, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. D-1-GN-08-003868, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


O R D E R
PER CURIAM
 
		Appellant's motions for a temporary order and expedited consideration are hereby
granted.  Accordingly, the underlying proceedings in cause number D-1-GN-08-003868 are stayed
pending the disposition of appellant's interlocutory appeal.
		It is ordered July 23, 2009.

Before Chief Justice Jones, Justices Waldrop and Henson